DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions

Applicant’s election without traverse of Group I (Claims 1-26) in the reply filed on 06/02/22 is acknowledged. Accordingly, non-elected Claims 27-29 are hereby withdrawn from consideration.

Claim Objections

Claim 15 is objected to because of the following informalities: for sake of consistency, the phrase (emphasis added) “particle of claim 1, where the” should be written as “particle of claim 1, wherein the.” Appropriate correction is required.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms (emphasis added) “about 100 nanometers to about 40 micrometers” in Claim 16 are relative terms which renders the claim indefinite. The term “about” in each instance is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is specifically unclear how close a given size must be such that it may be characterized as being “about” equal to the instantly claimed values. Proper clarification is required.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms (emphasis added) “less than or equal to about 24 m2/g” in Claim 17 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is specifically unclear how close a given specific surface area must be such that it may be characterized as being “about” less than or equal to the instantly claimed value. Proper clarification is required.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms (emphasis added) “less than about 20 times” in Claim 18 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is specifically unclear how close a given total pore volume must be such that it may be characterized as being “about” less than the instantly claimed value. Proper clarification is required.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term (emphasis added) “substantially-spherical” in Claim 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is specifically unclear how spherical a given granule must be such that it may be characterized as “substantially” spherical. Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, 16-17, 19-21, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Numao et al. (“Synthesis and characterization of mesoporous carbon nano-dendrites with graphitic ultra-thin walls and their application to supercapacitor electrodes”), and further in view of Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Sudo et al. (US 2004/0247872).

Regarding Claims 1, 9-10, 23, Numao teaches a mesoporous carbon nano-dendrite skeleton structure for use in an electrode (Abstract). As illustrated in Figures 2a-2f, the carbon skeleton structure is structured as a three-dimensional carbon matrix comprising pores therein (“a matrix having a three-dimensional structure comprising pores”) (Abstract, Results and Discussion).
Numao does not explicitly teach a plurality of particles of a non-carbon Group 4A element or mixture thereof at least partially disposed within the matrix.
However, it is first noted that while Numao does not explicitly illustrate particles of any kind at least partially disposed within the matrix, Numao teaches that electroactive materials may be disposed within the pores and on the surface of the matrix in order to form an electrode material for use in an electric storage cell (i.e. a battery) (Last paragraph of Results and Discussion).
Furthermore, Park teaches a carbonaceous powder comprising a composite particle for use as a negative electrode active material in a negative electrode of a lithium secondary battery, and a method of manufacturing said carbonaceous powder comprising a composite particle (Abstract, Field of Invention). As illustrated in Figure 2B, Park teaches that discrete particles of a metallic, non-porous, non-carbon material are deposited on the surfaces of carbon flakes (e.g. graphite flakes), and then a plurality of such carbon flakes are agglomerated together (Page 4 lines 8-9, Page 4 lines 23-30, Page 5 lines 28-31). Park teaches, in particular, that the discrete particles deposited on the surfaces of each carbon flake are discrete particles of silicon (Page 4 line 31 to Page 5 line 3). Park teaches that the discrete particles of silicon are deposited, via chemical vapor deposition (CVD), from a material comprising silicon and hydrogen, and in particular, from silicon hydride (SiH4) (Page 6 lines 17-22). Park teaches that the obtained material exhibits a high density and strength due to the incorporation of the discrete particles, and further that the obtained material exhibits a good lithium storage capacitance due to the high energy density of the discrete particles (Page 7 lines 1-4).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would dispose a plurality of discrete, non-porous silicon particles, as taught by Park, within the pores and on the surface of the each matrix of Numao (each of which is considered as a “battery electrode composite particle”), and further agglomerate together a plurality of said composite particles, as also taught by Park, given that the resulting composition of a plurality of agglomerated composite particles would function as an electroactive material, for use in a battery, which exhibits high density and strength while also exhibiting a good lithium storage capacitance due to the high energy density of the silicon particles.

Numao, as modified by Park, does not explicitly teach that the plurality discrete particles of silicon are silicon nanoparticles.
However, Zhang teaches an anode material for a lithium ion battery (Abstract, [0001]). As illustrated in Figure 1, Zhang teaches that the anode material comprises a porous composite particle (180) which comprises a plurality of discrete active material particles (11) therein, wherein the discrete active material particles are disposed within expansion accommodation pores (14) which define a pore volume within the porous composite particle ([0012]-[0013]). Zhang teaches that the discrete active material particles are silicon particles ([0012]). Zhang teaches that the discrete active material particles exhibit volumetric expansion as a result of lithiation, wherein said volumetric expansion is proportional to the cubed radius of a given particle ([0014]). Accordingly, Zhang teaches that the discrete active material particles (i.e. discrete silicon particles) are formed as nanoparticles having an average diameter of 5-500 nm, given that such nanosized particles help minimize overall volumetric expansion ([0014]-[0015]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would ensure that the discrete particles of silicon of Numao, as modified by Park, are discrete silicon nanoparticles having an average diameter of 5-500 nm, as taught by Zhang, given that such nanosized particles would help minimize overall volumetric expansion upon lithiation.

Numao, as modified Park and Zhang, does not explicitly teach that the pores define a total pore volume that is different from a volume occupied by the plurality of discrete silicon nanoparticles.
However, Zhang teaches an anode material for a lithium ion battery (Abstract, [0001]). As illustrated in Figure 1, Zhang teaches that the anode material comprises a porous composite particle (180) which comprises a plurality of discrete active material particles (11) therein, wherein the discrete active material particles are disposed within expansion accommodation pores (14) which define a pore volume within the porous composite particle ([0012]-[0013]). Zhang teaches that the discrete active material particles are silicon particles ([0012]). Zhang teaches that the discrete active material particles exhibit volumetric expansion as a result of lithiation, wherein said volumetric expansion is proportional to the cubed radius of a given particle ([0014]). As illustrated in Figure 1, the pore volume defined by the expansion accommodation pores is greater (and therefore different) from a volume occupied by the plurality of discrete active material particles. Accordingly, Zhang teaches that the structure of the expansion accommodation pores allows for the accommodation of the volumetric expansion of the discrete active particles during electrochemical cycling, thereby helping suppress decreases in battery capacity ([0004], [0006]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would construct each matrix of Numao, as modified by Park and Zhang, such that the pore volume defined by the pores is greater (and therefore “different”) from a volume occupied by the plurality of discrete silicon nanoparticles, as taught by Zhang, given that such a modification would allow the pores to function as expansion accommodation pores which can accommodate the volumetric expansion of the plurality of discrete nanoparticles during electrochemical cycling, thereby helping suppress decreases in battery capacity.

Numao, as modified by Park and Zhang, does not explicitly teach that each composite particle is at least partially coated with a material to inhibit access of electrolyte solvent to the plurality of discrete silicon nanoparticles.
However, Sudo teaches a carbon material suitable for use as a negative electrode active material in a negative electrode of a secondary battery (Abstract, [0002]). As illustrated in Figure 2, Sudo teaches that the material comprises a carbonaceous particle (3) which comprises carbonaceous coating layer (3) thereon, wherein the coating layer fully encases the outer surface of the carbonaceous particle ([0083], [0106]). Sudo teaches that the coating layer is formed from a carbonized polymeric binder which has been mixed with electrically conductive fibrous carbon (5) ([0083], [0096]-[0097], [0112]-[0113]). Sudo teaches, in particular, that the electrically conductive fibrous carbon is vapor grown carbon fiber ([0115]-[0118]). Sudo teaches that the coating layer helps prevent destruction of the carbonaceous particles, inhibits decomposition of electrolyte due to contact with the carbonaceous particle, and enhances electrical conductivity characteristics (due at least to the inclusion of the electrically conductive fibrous carbon) ([0106], [0112]-[0113]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would fully encase the outers surface of each composite particle of Numao, as modified by Park and Zhang, within a coating layer formed from a carbonized polymeric binder which has been mixed with electrically conductive vapor grown carbon fiber, as taught by Sudo, given that such a coating layer would help prevent destruction of the composite particles, inhibit decomposition of electrolyte due to contact with the composite particles (“inhibit access of electrolyte solvent”), and enhance electrical conductivity characteristics.

Regarding Claim 2, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the coating layer fully encases the outer surface each composite particle (See Claim 1).

Regarding Claim 3, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 2, as previously described.
As previously described, the coating layer fully encases the outer surface each composite particle (See Claim 1).

Regarding Claim 4, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 2, as previously described.
As previously described, the coating layer fully encases the outer surface each composite particle, and the plurality of discrete silicon nanoparticles are disposed within the pores and on the surface of each matrix (See Claim 1). Therefore, the coating layer would also encase the plurality of discrete silicon nanoparticles within the outer surface of each composite particle.

Regarding Claim 5, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the coating layer formed from a carbonized polymeric binder which has been mixed with electrically conductive vapor grown carbon fiber (See Claim 1). Therefore, the coating layer would be electrically conductive due, at least, to the inclusion of the vapor grown carbon fiber.

Regarding Claim 6, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the coating layer is a carbonaceous coating layer (“the material comprises carbon”) formed from a carbonized polymeric binder which has been mixed with electrically conductive vapor grown carbon fiber (See Claim 1).

Regarding Claim 7, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 6, as previously described.
As previously described, the coating layer is a carbonaceous coating layer formed from a carbonized polymeric binder (“at least some of the carbon of the material comprises a carbonized polymeric binder”) which has been mixed with electrically conductive vapor grown carbon fiber (See Claim 1).

Regarding Claim 8, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 6, as previously described.
As previously described, the coating layer is a carbonaceous coating layer formed from a carbonized polymeric binder which has been mixed with electrically conductive vapor grown carbon fiber (“at least some of the carbon of the material comprises a chemical vapor deposition (CVD) carbon”) (See Claim 1).

Regarding Claims 11-12, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 2a-2f of Numao, the carbon skeleton structure (i.e. matrix) is formed from graphitic carbon (Abstract, Synthesis of MCND, Results and Discussion, Conclusion).

Regarding Claim 13, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 2a-2f of Numao, the carbon skeleton structure (i.e. matrix) comprises interconnected dendritic particles (Abstract, Synthesis of MCND, Results and Discussion, Conclusion).

Regarding Claim 16, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 1, as previously described.
Numao, as modified by Park and Zhang and Sudo, does not explicitly teach that each composite particle has a size in accordance with the instantly claimed range.
However, Sudo teaches a carbon material suitable for use as a negative electrode active material in a negative electrode of a secondary battery (Abstract, [0002]). As illustrated in Figure 2, Sudo teaches that the material comprises a carbonaceous particle (3) which comprises carbonaceous coating layer (3) thereon, wherein the coating layer fully encases the outer surface of the carbonaceous particle ([0083], [0106]). Sudo teaches that the material exhibits an average particle size within the range of 5 to 70 microns ([0154]). Sudo teaches that when the average particle size falls below said range, the aspect ratio of the material becomes too large such that its applicability to a battery electrode is diminished (e.g. diminished viscosity characteristics), whereas when the average particle size falls above said range, large amounts of surface irregularities are formed which may damage battery components (e.g. scratches on a separator) ([0154]-[0155]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would ensure that each composite particle of Numao, as modified by Park and Zhang and Sudo, exhibits an average particle size within the range of 5 to 70 microns, as taught by Sudo, given that such an average particle size would enhance the applicability of the composite particles in a battery electrode while minimizing large amounts of surface irregularities which may damage batter components. It is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).

Regarding Claim 17, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 1, as previously described.
Numao, as modified by Park and Zhang and Sudo, does not explicitly teach that each composite particle has a specific surface area in accordance with the instantly claimed range.
However, Sudo teaches a carbon material suitable for use as a negative electrode active material in a negative electrode of a secondary battery (Abstract, [0002]). As illustrated in Figure 2, Sudo teaches that the material comprises a carbonaceous particle (3) which comprises carbonaceous coating layer (3) thereon, wherein the coating layer fully encases the outer surface of the carbonaceous particle ([0083], [0106]). Sudo teaches that when the specific surface area of the material becomes too large, its applicability to a battery electrode is diminished (e.g. diminished viscosity characteristics), whereas when the specific surface area becomes too small, large amounts of surface irregularities are formed which may damage battery components (e.g. scratches on a separator) ([0154]-[0155]).
Therefore, it would have been obvious, through routine experimentation with a reasonable expectation of success, that one of ordinary skill in the art at the time of the invention would optimize the specific surface area of each composite particle of Numao, as modified by Park and Zhang and Sudo (for example, to a value in accordance with the instantly claimed range), given that such optimization would allow for controlling the prevalence of large surface irregularities and applicability of the composite particles in a battery electrode, as taught by Sudo (i.e. Sudo teaches that a result-effective variable relationship exists between specific surface area and consequent prevalence of large surface irregularities and applicability to a battery electrode).

Regarding Claim 18, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 1, as previously described.
Numao, as modified by Park and Zhang and Sudo, does not explicitly teach that the total pore volume of the composite particle is less than about 20 times the volume occupied by the plurality of discrete silicon nanoparticles.
However, Zhang teaches an anode material for a lithium ion battery (Abstract, [0001]). As illustrated in Figure 1, Zhang teaches that the anode material comprises a porous composite particle (180) which comprises a plurality of discrete active material particles (11) therein, wherein the discrete active material particles are disposed within expansion accommodation pores (14) which define a pore volume within the porous composite particle ([0012]-[0013]). Zhang teaches that the discrete active material particles are silicon particles ([0012]). Zhang teaches that the discrete active material particles exhibit volumetric expansion as a result of lithiation (e.g. two to five times their size as compared to the unlithiated state), wherein said volumetric expansion is proportional to the cubed radius of a given particle ([0013]-[0014]). As illustrated in Figure 1, the plurality of discrete active material particles are sized such that the pore volume defined by the expansion accommodation pores is greater (and therefore different) from a volume occupied by the plurality of discrete active material particles. Zhang teaches that the structure of the expansion accommodation pores allows for the accommodation of the volumetric expansion of the discrete active particles during electrochemical cycling, thereby helping suppress decreases in battery capacity ([0004], [0006]). Accordingly, Zhang teaches that it is preferable for the dimensions (and therefore, implicitly, the volume) of the overall expansion accommodation pores to be set in specific relation (e.g. multiple size larger) to the dimensions of the plurality of discrete active material particles ([0015]-[0016]). 
Therefore, it would have been obvious, through routine experimentation with a reasonable expectation of success, that one of ordinary skill in the art at the time of the invention would optimize the total pore volume of the composite particle of Numao, as modified by Park and Zhang and Sudo, in specific relation to the dimensions of the plurality of plurality of discrete silicon nanoparticles (for example, to a value in accordance with the instantly claimed range), given that such optimization would ensure that the pores of the composite particle sufficiently accommodate the volumetric expansion of the plurality of discrete silicon nanoparticles, thereby allowing for controlled suppression of battery capacity decreases, as taught by Zhang. 

Regarding Claim 19, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 1, as previously described.
Numao, as modified by Park and Zhang and Sudo, does not explicitly teach that each composite particle is formed as a spherical or substantially-spherical granule.
However, Park teaches a carbonaceous powder comprising a composite particle for use as a negative electrode active material in a negative electrode of a lithium secondary battery, and a method of manufacturing said carbonaceous powder comprising a composite particle (Abstract, Field of Invention). As illustrated in Figure 2B, Park teaches that discrete particles of a metallic, non-porous, non-carbon material are deposited on the surfaces of carbon flakes (e.g. graphite flakes), and then a plurality of such carbon flakes are agglomerated together (Page 4 lines 8-9, Page 4 lines 23-30, Page 5 lines 28-31). Park teaches, in particular, that the discrete particles deposited on the surfaces of each carbon flake are discrete particles of silicon (Page 4 line 31 to Page 5 line 3). Park teaches that the discrete particles of silicon are deposited, via chemical vapor deposition (CVD), from a material comprising silicon and hydrogen, and in particular, from silicon hydride (SiH4) (Page 6 lines 17-22). Park teaches that said agglomeration is carried out via a rotatively pressurized process (e.g. via a conventional spherule forming apparatus) which converts the composite particle into a spherule (Page 6 line 29 to Page 7 line 1). Park teaches that the obtained, spherical composite particle has enhanced density and strength characteristics while exhibiting good lithium storage capacitance (Page 7 lines 2-5).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would form each composite particle of Numao, as modified by Park and Zhang and Sudo, as a spherule, as taught by Park, give not only because Park teaches that it is conventional to rotatively pressurize a n electrode composite particle into a spherule via a conventional spherule forming apparatus, but also because such a spherical morphology would help enhance density, strength, and lithium storage capacitance characteristics.

Regarding Claim 20, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 2a-2f of Numao, the carbon skeleton structure (i.e. matrix) is formed as a bulk unitary carbon body.

Regarding Claim 21, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 2, as previously described.
As previously described, a plurality of the composite particles are agglomerated together into a resulting composition (which is considered to be “a battery electrode composition”) (See Claim 1). 

Claims 14-15, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Numao et al. (“Synthesis and characterization of mesoporous carbon nano-dendrites with graphitic ultra-thin walls and their application to supercapacitor electrodes”), and further in view of Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Sudo et al. (US 2004/0247872) and Takahashi et al. (US 5,238,760).

Regarding Claim 14, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 13, as previously described.
Numao, as modified by Park and Zhang and Sudo, does not explicitly teach that the dendritic particles are bonded together via a carbonized polymer to form the matrix.
However, Takahashi teaches a negative electrode for a battery (Abstract, col. 1 lines 9-24). Takahashi teaches that the negative electrode comprises a carbon powder active material which is mixed with a carbonaceous binder (col. 3 lines 40-46). Takahashi teaches that the carbonaceous binder is, for example, a carbonized polymer (col. 4 lines 42-55). Takahashi teaches that the carbonaceous binder bridges gaps between particles of the carbon powder and fills gaps between particles of the carbon powder with carbon (col. 4 lines 42-55).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would form the matrix of Numao, as modified by Park and Zhang and Sudo, by bonding together the dendritic particles with a carbonized polymer binder, as taught by Takahashi, given that such a carbonized polymer binder would help bridge gaps between the dendritic particles and ensure that gaps between dendritic particles of the matrix are filled with carbon.

Regarding Claim 15, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 2a-2f of Numao, the carbon skeleton structure (i.e. matrix) comprises interconnected dendritic particles (Abstract, Synthesis of MCND, Results and Discussion, Conclusion).
Numao, as modified by Park and Zhang and Sudo, does not explicitly teach that the dendritic particles are joined together via an electrically-conductive additive comprising carbon. 
However, Takahashi teaches a negative electrode for a battery (Abstract, col. 1 lines 9-24). Takahashi teaches that the negative electrode comprises a carbon powder active material which is mixed with a carbonaceous binder (col. 3 lines 40-46). Takahashi teaches that the carbonaceous binder is, for example, an electrically conductive carbon or carbonaceous decomposition material (col. 4 lines 42-55). Takahashi teaches that the carbonaceous binder bridges gaps between particles of the carbon powder and fills gaps between particles of the carbon powder with carbon (col. 4 lines 42-55).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would form the matrix of Numao, as modified by Park and Zhang and Sudo, by joining together the dendritic particles with an electrically conductive carbon or carbonaceous decomposition material binder (“electrically-conductive additive material”), as taught by Takahashi, given that such a binder would help bridge gaps between the dendritic particles and ensure that gaps between dendritic particles of the matrix are filled with carbon.

Regarding Claim 22, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 21, as previously described.
Numao, as modified by Park and Zhang and Sudo, does not explicitly teach that at least a portion of each composite particle in the agglomeration is in electrical communication with at least a portion of an adjacent composite particle.
However, Takahashi teaches a negative electrode for a battery (Abstract, col. 1 lines 9-24). Takahashi teaches that the negative electrode comprises a carbon powder active material which is mixed with a carbonaceous binder (col. 3 lines 40-46). Takahashi teaches that the carbonaceous binder is, for example, an electrically conductive carbon or carbonaceous decomposition material (col. 4 lines 42-55). Takahashi teaches that the carbonaceous binder bridges gaps between particles of the carbon powder and fills gaps between particles of the carbon powder with carbon (col. 4 lines 42-55).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would agglomerate together the composite particles of Numao, as modified by Park and Zhang and Sudo, with an with an electrically conductive carbon or carbonaceous decomposition material binder, as taught by Takahashi, given that such a binder would help bridge gaps between the dendritic particles and ensure that gaps between dendritic particles of the matrix are filled with carbon. Given that said composite particles are agglomerated together with an electrically conductive binder, at least a portion of each composite particle in the agglomeration would be in electrical communication, to at least some degree, with at least a portion of an adjacent composite particle. 

Claims 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Numao et al. (“Synthesis and characterization of mesoporous carbon nano-dendrites with graphitic ultra-thin walls and their application to supercapacitor electrodes”), and further in view of Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Sudo et al. (US 2004/0247872) and Ayala et al. (US 2005/0063893).

Regarding Claims 24-25, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 1, as previously described.
Numao, as modified by Park and Zhang and Sudo, does not explicitly teach that the carbon skeleton structure (i.e. matrix) comprises at least one carbon black particle having a purity greater than 99%.
However, Ayala teaches thermally modified carbon blacks (Abstract, [0004]). Ayala teaches, in particular, that the carbon black is useful as an electrically conductive additive in a battery electrode to enhance the conductivity thereof ([0016], [0019], [0148]). In particular, Ayala teaches that the thermally modified carbon blacks are of such purity that they provide for enhanced battery electrode properties ([0092]). In particular, Ayala teaches not only that lowering the level of impurities in a battery electrode enhances capacity characteristics, but also that the purity of the thermally modified carbon blacks allows them to work more efficiently in a battery ([0146]-[0147], [0153]).
Therefore, it would have been obvious that one of ordinary skill in the art would further include a thermally modified carbon black, as taught by Ayala, as an electrically conductive additive in the matrix of Numao, as modified by Park and Zhang and Sudo, given that such an additive would provide for enhanced electrical conductivity characteristics. Furthermore, it would have been obvious that one of ordinary skill in the art at the time of the invention would ensure that the purity of said thermally modified carbon black of Numao, as modified by Park and Zhang and Sudo and Ayala, is as high as possible (for example, to a value which satisfies the instantly claimed range), given not only because an increase in purity would enhance efficiency characteristics in an electrode, but also because lowering the level of impurities would help provide for enhanced battery electrode capacity characteristics, as taught by Ayala.

Regarding Claims 26, Numao, as modified by Park and Zhang and Sudo, teaches the instantly claimed invention of Claim 1, as previously described.
Numao, as modified by Park and Zhang and Sudo, does not explicitly teach that the carbon skeleton structure (i.e. matrix) comprises at least one carbon particle having a purity greater than 99.9%.
However, Ayala teaches thermally modified carbon blacks (Abstract, [0004]). Ayala teaches, in particular, that the carbon black is useful as an electrically conductive additive in a battery electrode to enhance the conductivity thereof ([0016], [0019], [0148]). In particular, Ayala teaches that the thermally modified carbon blacks are of such purity that they provide for enhanced battery electrode properties ([0092]). In particular, Ayala teaches not only that lowering the level of impurities in a battery electrode enhances capacity characteristics, but also that the purity of the thermally modified carbon blacks allows them to work more efficiently in a battery ([0146]-[0147], [0153]).
Therefore, it would have been obvious that one of ordinary skill in the art would further include a thermally modified carbon black, as taught by Ayala, as an electrically conductive additive in the matrix of Numao, as modified by Park and Zhang and Sudo, given that such an additive would provide for enhanced electrical conductivity characteristics. Furthermore, it would have been obvious that one of ordinary skill in the art at the time of the invention would ensure that the purity of said thermally modified carbon black of Numao, as modified by Park and Zhang and Sudo and Ayala, is as high as possible (for example, to a value which satisfies the instantly claimed range), given not only because an increase in purity would enhance efficiency characteristics in an electrode, but also because lowering the level of impurities would help provide for enhanced battery electrode capacity characteristics, as taught by Ayala.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-26 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 2-27 of copending Application No. 16/853301 (reference application). 
Currently, Claims 1-26 of the instant application appear identical to Claims 2-27 of said reference application.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 19, 25 of copending Application No. 17/667427 (reference application). 

Regarding Claims 1-2, although the claims at issue are not identical (see conflicting Claims 1, 19, 25), they are not patentably distinct from each other because said reference application claims the following:
a composite Si-C particle (formed from a method of manufacture) which comprises an electrically-interconnected matrix having a three-dimensional, randomly-ordered structure forming internal pores within the matrix (i.e. “a matrix having a three-dimensional structure comprising pores”),
a plurality of Si nanoparticles disposed within the internal pores of the matrix, the plurality of nanoparticles comprising Si or an Si mixture (i.e. “a plurality of nanoparticles of a non-carbon Group 4A element or mixture thereof at least partially disposed within the matrix”),
the internal pores define a pore volume within the composite particle that is different from a volume occupied by the plurality of Si nanoparticles (i.e. “wherein the pores define a total pore volume of the pores that is different from a volume occupied by the plurality of nanoparticles of the non-carbon Group 4A element or mixture thereof”),
a coating disposed on at least a portion of an outer surface of the composite particle, wherein the coating is arranged to inhibit access of electrolyte into the pore volume defined by the internal pores (i.e. “wherein the composite particles is at least partially coated with a material to inhibit access of electrolyte solvent to the plurality of at least some of the nanoparticles of the non-carbon Group 4A element or mixture thereof disposed within the matrix”).

Furthermore, statements in a preamble (e.g. “a battery electrode composite particle” or “the battery electrode composite particle”) reciting the purpose or intended use of the claimed invention which do not result in a structural difference between the claimed invention and the prior art do not limit the claimed and do not distinguish over the prior art structure, apparatus, process, etc. In particular, merely clarifying that a composite particle is intended for use as a “battery electrode” composite particle does not alter the structure of the composite particle itself.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding Claim 11, although the claims at issue are not identical (see conflicting Claims 1, 19, 25), they are not patentably distinct from each other because said reference application claims the following:
a composite Si-C particle (formed from a method of manufacture) which comprises an electrically-interconnected matrix having a three-dimensional, randomly-ordered structure forming internal pores within the matrix (i.e. “wherein the matrix comprises an electrically-conductive material,” given that conflicting Claim 25 explicitly states that the matrix is electrically interconnected, thereby indicating that the matrix must comprise, or is formed from, at least some electrically conductive material which facilitates the claimed interconnection).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 19, 25 of copending Application No. 17/484451 (reference application). 

Regarding Claims 1-2, although the claims at issue are not identical (see conflicting Claims 1, 19, 25), they are not patentably distinct from each other because said reference application claims the following:
a composite Si-C particle (formed from a method of manufacture) which comprises an electrically-interconnected matrix having a three-dimensional, randomly-ordered structure forming internal pores within the matrix (i.e. “a matrix having a three-dimensional structure comprising pores”),
a plurality of Si nanoparticles disposed within the internal pores of the matrix, the plurality of nanoparticles comprising Si or an Si mixture (i.e. “a plurality of nanoparticles of a non-carbon Group 4A element or mixture thereof at least partially disposed within the matrix”),
the internal pores define a pore volume within the composite particle that is different from a volume occupied by the plurality of Si nanoparticles (i.e. “wherein the pores define a total pore volume of the pores that is different from a volume occupied by the plurality of nanoparticles of the non-carbon Group 4A element or mixture thereof”),
a coating disposed on at least a portion of an outer surface of the composite particle, wherein the coating is arranged to inhibit access of electrolyte into the pore volume defined by the internal pores (i.e. “wherein the composite particles is at least partially coated with a material to inhibit access of electrolyte solvent to the plurality of at least some of the nanoparticles of the non-carbon Group 4A element or mixture thereof disposed within the matrix”).

Furthermore, statements in a preamble (e.g. “a battery electrode composite particle” or “the battery electrode composite particle”) reciting the purpose or intended use of the claimed invention which do not result in a structural difference between the claimed invention and the prior art do not limit the claimed and do not distinguish over the prior art structure, apparatus, process, etc. In particular, merely clarifying that a composite particle is intended for use as a “battery electrode” composite particle does not alter the structure of the composite particle itself.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding Claim 11, although the claims at issue are not identical (see conflicting Claims 1, 19, 25), they are not patentably distinct from each other because said reference application claims the following:
a composite Si-C particle (formed from a method of manufacture) which comprises an electrically-interconnected matrix having a three-dimensional, randomly-ordered structure forming internal pores within the matrix (i.e. “wherein the matrix comprises an electrically-conductive material,” given that conflicting Claim 25 explicitly states that the matrix is electrically interconnected, thereby indicating that the matrix must comprise, or is formed from, at least some electrically conductive material which facilitates the claimed interconnection).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-6, 8, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 10, 12-13 of copending Application No. 17/692030 (reference application). 

Regarding Claims 1-2, 11, although the claims at issue are not identical (see conflicting Claims 1, 10), they are not patentably distinct from each other because said reference application claims the following:
a composite particle comprising an electrically-conductive matrix having a three-dimensional structure comprising pores (i.e. “a matrix having a three-dimensional structure comprising pores”), 
a plurality of silicon nanoparticles at least partially disposed within the electrically-conductive matrix (“a plurality of nanoparticles of a non-carbon Group 4A element or mixture thereof at least partially disposed within the matrix”),
the pores define a pore volume that is different from a volume that is occupied by the plurality of silicon nanoparticles (i.e. “the pores define a pore volume that is different from a volume that is occupied by the plurality of silicon nanoparticles”),
the composite particle is at least partially coated with a Li-ion permeable material to inhibit access of electrolyte solvent to the plurality of silicon nanoparticles disposed within the electrically-conductive matrix (i.e. “wherein the composite particle is at least partially coated with a material to inhibit access of electrolyte solvent to the plurality of at least some of the nanoparticles of the non-carbon Group 4A element or mixture thereof disposed within the matrix”).

Furthermore, statements in a preamble (e.g. “a battery electrode composite particle” or “the battery electrode composite particle”) reciting the purpose or intended use of the claimed invention which do not result in a structural difference between the claimed invention and the prior art do not limit the claimed and do not distinguish over the prior art structure, apparatus, process, etc. In particular, merely clarifying that a composite particle is intended for use as a “battery electrode” composite particle does not alter the structure of the composite particle itself.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding Claims 5-6, although the claims at issue are not identical (see conflicting Claim 12), they are not patentably distinct from each other because said reference application claims the following:
the Li-ion permeable material comprises carbon (i.e. “wherein the material is electrically conductive,” and further “wherein the material comprises carbon”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding Claims 8, although the claims at issue are not identical (see conflicting Claim 13), they are not patentably distinct from each other because said reference application claims the following:
the carbon comprises chemical vapor deposition (CVD)-deposited carbon (i.e. “wherein at least some of the carbon of the material comprises a chemical vapor deposition (CVD) carbon”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-6, 9-11, 13, 15, 18, 20-21, 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4, 10-11 of U.S. Patent No. 8,889,295 (reference patent). 

Regarding Claims 1-2, 9-11, 13, 18, 20-21, 23, although the claims at issue are not identical (see conflicting Claims 1, 10-11), they are not patentably distinct from each other because said reference patent claims the following:
a porous composite comprising a plurality of agglomerated nanocomposites wherein each nanocomposite comprises a plurality of dendritic particles wherein the dendritic particles comprise a three-dimensional, randomly-ordered assembly of nanoparticles of carbon (i.e. “a matrix having a three-dimensional structure comprising pores,” and further “wherein the matrix comprises interconnected dendritic particles,” and further “wherein the matrix forms a bulk unitary body,” especially because a plurality of said nanocomposites are agglomerated together, thereby indicating that some form of a bulk unitary body is formed as a result of the agglomeration),
a plurality of discrete non-porous nanoparticles of silicon disposed on the outer surface of the dendritic particle (i.e. “a plurality of nanoparticles of a non-carbon Group 4A element or mixture thereof at least partially disposed within the matrix,” and further “wherein the plurality of nanoparticles are discrete and non-porous,” and further “wherein the discrete and non-porous nanoparticles comprise silicon”),
an electrically conductive material joining the nanocomposites together, wherein at least a portion of the nanocomposites are in electrical communication with each other through the electrically conductive material (i.e. “wherein the matrix comprises an electrically-conductive material”),
a lithium ion permeable layer disposed on at least a portion of the surface of the joined nanocomposites and forming a total pore volume within the porous composite that has a range of about 1.5 to about 20 times the volume occupied by all of the nanoparticles in the porous composite (i.e. “wherein the pores define a total pore volume of the pores that is different from a volume occupied by the plurality of nanoparticles of the non-carbon Group 4A element or mixture thereof” and “wherein the composite particle is at least partially coated with a material to inhibit access of electrolyte solvent to the plurality of at least some of the nanoparticles of the non-carbon Group 4A element or mixture thereof disposed within the matrix,” especially because said lithium ion permeable layer would, to at least some degree and for some amount of time, inhibit access of electrolyte solvent as compared to if said layer was not present, and further “wherein the material coats at least part of an outer surface of the battery electrode composite particle,” and further “wherein the total pore volume of the battery electrode composite particle is less than about 20 times the volume occupied by the plurality of nanoparticles of the non-carbon Group 4A element or mixture thereof,” and further “a plurality of agglomerations of composite particles, wherein the plurality of agglomerated composite particles includes the battery composite particle of claim 2,” and further “wherein the total pore volume of the battery electrode composite particle is greater than the volume occupied by the plurality of nanoparticles of the non-carbon Group 4A element or mixture thereof”).

Furthermore, statements in a preamble (e.g. “a battery electrode composite particle,” or “the battery electrode composite particle, ” or “a battery electrode composition,” or “the battery electrode composition”) reciting the purpose or intended use of the claimed invention which do not result in a structural difference between the claimed invention and the prior art do not limit the claimed and do not distinguish over the prior art structure, apparatus, process, etc. In particular, merely clarifying that a composite particle is intended for use as a “battery electrode” composite particle, or that a composition (positively required only to comprise such a battery electrode composite particle or a plurality thereof) is intended for use as a “battery electrode” composition does not alter the structure of the composite particle itself or the composition itself.

Regarding Claims 5-6, although the claims at issue are not identical (see conflicting Claim 4), they are not patentably distinct from each other because said reference patent claims the following:
wherein the lithium ion permeable layer is a carbon layer (i.e. “wherein the material is electrically conductive,” and further “wherein the material comprises carbon”).

Regarding Claim 15, although the claims at issue are not identical (see conflicting Claims 1-2), they are not patentably distinct from each other because said reference patent claims the following:
the aforementioned (A)-(D) of conflicting Claim 1, as previously described (i.e. “the matrix comprises a plurality of dendritic particles; and an electrically-conductive additive material joining the plurality of dendritic particles together”),
wherein the electrically conductive material is a carbon layer (i.e. “wherein the plurality of dendritic particles and the electrically-conductive additive material both comprise carbon”).

Claims 1-2, 9, 11, 13, 18, 20-21, 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 15 of U.S. Patent No. 9,673,448 (reference patent). 

Regarding Claims 1-2, 9, 11, 13, 18, 20-21, 23, although the claims at issue are not identical (see conflicting Claim 15), they are not patentably distinct from each other because said reference patent claims the following:
a porous composite comprising a plurality of agglomerated nanocomposites wherein each nanocomposite comprises a plurality of dendritic particles, wherein the dendritic particles comprise a three-dimensional, randomly-ordered assembly of nanoparticles of carbon (i.e. “a matrix having a three-dimensional structure comprising pores,” and further “wherein the matrix comprises interconnected dendritic particles,” and further “wherein the matrix forms a bulk unitary body,” especially because a plurality of said nanocomposites are agglomerated together, thereby indicating that some form of a bulk unitary body is formed as a result of the agglomeration),
a plurality of discrete, non-porous nanoparticles of a non-carbon Group 4A element or mixture thereof disposed on an outer surface of the dendritic particle (i.e. “a plurality of nanoparticles of a non-carbon Group 4A element or mixture thereof at least partially disposed within the matrix,” and further “wherein the plurality of nanoparticles are discrete and non-porous”),
an electrically conductive material joining the nanocomposites together, wherein at least a portion of the nanocomposites are in electrical communication with each other through the electrically conductive material (i.e. “wherein the matrix comprises an electrically-conductive material”),
a lithium-ion permeable layer disposed on at least a portion of a surface of the joined nanocomposites and forming a total pore volume within the porous composite that has a range of about 1.5 to about 20 times the volume occupied by all of the nanoparticles in the porous composite (i.e. “wherein the pores define a total pore volume of the pores that is different from a volume occupied by the plurality of nanoparticles of the non-carbon Group 4A element or mixture thereof” and “wherein the composite particle is at least partially coated with a material to inhibit access of electrolyte solvent to the plurality of at least some of the nanoparticles of the non-carbon Group 4A element or mixture thereof disposed within the matrix,” especially because said lithium ion permeable layer would, to at least some degree and for some amount of time, inhibit access of electrolyte solvent as compared to if said layer was not present, and further “wherein the material coats at least part of an outer surface of the battery electrode composite particle,” and further “wherein the total pore volume of the battery electrode composite particle is less than about 20 times the volume occupied by the plurality of nanoparticles of the non-carbon Group 4A element or mixture thereof,” and further “a plurality of agglomerations of composite particles, wherein the plurality of agglomerated composite particles includes the battery composite particle of claim 2,” and further “wherein the total pore volume of the battery electrode composite particle is greater than the volume occupied by the plurality of nanoparticles of the non-carbon Group 4A element or mixture thereof”.

Furthermore, statements in a preamble (e.g. “a battery electrode composite particle,” or “the battery electrode composite particle, ” or “a battery electrode composition,” or “the battery electrode composition”) reciting the purpose or intended use of the claimed invention which do not result in a structural difference between the claimed invention and the prior art do not limit the claimed and do not distinguish over the prior art structure, apparatus, process, etc. In particular, merely clarifying that a composite particle is intended for use as a “battery electrode” composite particle, or that a composition (positively required only to comprise such a battery electrode composite particle or a plurality thereof) is intended for use as a “battery electrode” composition does not alter the structure of the composite particle itself or the composition itself.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-23 of U.S. Patent No. 10,629,898 (reference patent). 

Regarding Claims 1-2, although the claims at issue are not identical (see conflicting Claims 1, 22-23), they are not patentably distinct from each other because said reference patent generally claims the following:
a battery electrode composite particle comprising an electrically-interconnected matrix having a three-dimensional, randomly-ordered structure forming internal pores within the matrix (i.e. “a matrix having a three-dimensional structure comprising pores”),
a plurality of nanoparticles of a non-carbon Group 4A element or mixture thereof disposed within the internal pores of the matrix (i.e. “a plurality of nanoparticles of a non-carbon Group 4A element or mixture thereof at least partially disposed within the matrix”),
a coating disposed on at least a portion of an outer surface of the composite particle, wherein the coating is arranged to inhibit access of electrolyte into the pore volume defined by the internal pores (i.e. “wherein the composite particle is at least partially coated with a material to inhibit access of electrolyte solvent to the plurality of at least some of the nanoparticles of the non-carbon Group 4A element or mixture thereof disposed within the matrix,” and further “wherein the material coats at least a part of an outer surface of the battery electrode composite particle”),
wherein the internal pores define a pore volume within the composite particle that is different from a volume occupied by the plurality of nanoparticles of the non-carbon Group 4A element or mixture thereof (i.e. “wherein the pores define a total pore volume of the pores that is different from a volume occupied by the plurality of nanoparticles of the non-carbon Group 4A element or mixture thereof”).

Regarding Claim 3, although the claims at issue are not identical (see conflicting Claim 9), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein the coating fully encases the outer surface of the composite particle (i.e. “wherein the material fully encases the outer surface of the battery electrode composite particle”).

Regarding Claim 4, although the claims at issue are not identical (see conflicting Claim 10), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein the coating encases the plurality of nanoparticles within the outer surface of the composite particle (i.e. “wherein the material fully encases the outer surface of the battery electrode composite particle”).

Regarding Claims 5-6, although the claims at issue are not identical (see conflicting Claim 11), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein the coating is an electrically conductive coating that comprises carbon (i.e. “wherein the material is electrically conductive,” and further “wherein the material comprises carbon”).

Regarding Claim 7, although the claims at issue are not identical (see conflicting Claim 12), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein at least some of the carbon of the coating comprises a carbonized polymeric binder (i.e. “wherein at least some of the carbon of the material comprises a carbonized polymeric binder”).

Regarding Claim 8, although the claims at issue are not identical (see conflicting Claim 13), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein at least some of the carbon of the coating comprises a chemical vapor deposition (CVD) (i.e. “wherein at least some of the carbon of the coating comprises a chemical vapor deposition (CVD) carbon”).

Regarding Claim 9, although the claims at issue are not identical (see conflicting Claim 2), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein the plurality of nanoparticles are discrete and non-porous (i.e. “wherein the plurality of nanoparticles are discrete and non-porous”).

Regarding Claim 10, although the claims at issue are not identical (see conflicting Claim 3), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein the discrete and non-porous nanoparticles comprise silicon (i.e. “wherein the discrete and non-porous nanoparticles comprise silicon”).

Regarding Claim 11, although the claims at issue are not identical (see conflicting Claim 4), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein the matrix comprises an electrically-conductive material (i.e. “wherein the matrix comprises an electrically-conductive material”).

Regarding Claim 12, although the claims at issue are not identical (see conflicting Claim 5), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein the electrically-conductive material comprises amorphous or graphitic carbon (i.e. “wherein the electrically-conductive material comprises amorphous or graphitic carbon”).

Regarding Claim 13, although the claims at issue are not identical (see conflicting Claim 6), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein the matrix comprises interconnected dendritic particles (i.e. “wherein the matrix comprises interconnected dendritic particles”).

Regarding Claim 14, although the claims at issue are not identical (see conflicting Claim 7), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein the matrix further comprises a carbonized polymer that bonds the dendritic particles together in the three-dimensional, randomly-ordered structure to form the matrix (i.e. “wherein the matrix further comprises a carbonized polymer that bonds the dendritic particles together in the three-dimensional structure to form the matrix”).

Regarding Claim 15, although the claims at issue are not identical (see conflicting Claim 8), they are not patentably distinct from each other because said reference patent generally claims the following:
where the matrix comprises a plurality of dendritic particles; and an electrically-conductive additive material joining the plurality of dendritic particles together, wherein the plurality of dendritic particles and the electrically-conductive additive material both comprise carbon (i.e. “where the matrix comprises a plurality of dendritic particles; and an electrically-conductive additive material joining the plurality of dendritic particles together, wherein the plurality of dendritic particles and the electrically-conductive additive material both comprise carbon”).

Regarding Claim 16, although the claims at issue are not identical (see conflicting Claim 14), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein the composite particle has a size in the range of about 100 nanometers to about 40 micrometers (i.e. “wherein the battery electrode composite particle has a size in the range of about 100 nanometers to about 40 micrometers”).

Regarding Claim 17, although the claims at issue are not identical (see conflicting Claim 15), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein the composite particle has a specific surface area that is less than or equal to about 24 m2/g (i.e. “wherein the composite particle has a specific surface area that is less than or equal to about 24 m2/g”).

Regarding Claim 18, although the claims at issue are not identical (see conflicting Claim 16), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein the pore volume of the composite particle is less than about 20 times the volume occupied by the plurality of nanoparticles of the non-carbon Group 4A element or mixture thereof (i.e. “wherein the pore volume of the battery electrode composite particle is less than about 20 times the volume occupied by the plurality of nanoparticles of the non-carbon Group 4A element or mixture thereof”).

Regarding Claim 19, although the claims at issue are not identical (see conflicting Claim 17), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein the composite particle is formed as a spherical or substantially-spherical granule (i.e. “wherein the battery electrode composite particle is formed as a spherical or substantially-spherical granule”).

Regarding Claim 20, although the claims at issue are not identical (see conflicting Claim 18), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein the matrix forms a bulk unitary body (i.e. “wherein the matrix forms a bulk unitary body”).

Regarding Claim 21, although the claims at issue are not identical (see conflicting Claim 19), they are not patentably distinct from each other because said reference patent generally claims the following:
a plurality of agglomerations of composite particles, wherein the plurality of agglomerated particles includes the composite particle of claim 1 (i.e. “a plurality of agglomerations of composite particles, wherein the plurality of agglomerated composite particles includes the battery electrode composite particle of claim 2”).

Regarding Claim 22, although the claims at issue are not identical (see conflicting Claim 20), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein at least a portion of each composite particle in the plurality of agglomerated composite particles is in electrical communication with at least a portion of an adjacent composite particle in the plurality of agglomerated composite particles (i.e. “wherein at least a portion of each composite particle in the plurality of agglomerated composite particles is in electrical communication with at least a portion of an adjacent composite particle in the plurality of agglomerated composite particles”).

Regarding Claim 23, although the claims at issue are not identical (see conflicting Claim 21), they are not patentably distinct from each other because said reference patent generally claims the following:
wherein the pore volume of the composite particle is greater than the volume occupied by the plurality of nanoparticles of the non-carbon Group 4A element or mixture thereof (i.e. “wherein the pore volume of the composite particle is greater than the volume occupied by the plurality of nanoparticles of the non-carbon Group 4A element or mixture thereof”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729